
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25



ACCELRYS, INC.

EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of
September 13, 2004 and effective as of the Effective Time as defined in the
Merger Agreement (as defined below) (the "Effective Date") by and between
Accelrys, Inc. (the "Company") and Mathew Hahn ("Employee").

        WHEREAS, prior to the Effective Date, Employee was the Chief Executive
Officer of Scitegic, Inc. ("Scitegic");

        WHEREAS, at the Effective Time (as defined in the Merger Agreement),
Nashville Acquisition Company, a California corporation ("Merger Sub"), will be
merged with and into Scitegic (the "Merger") pursuant to that certain Agreement
and Plan of Merger and Reorganization, dated as of September 13, 2004, by and
among the Company, Merger Sub, Scitegic, Employee and the other parties thereto
(the "Merger Agreement");

        WHEREAS, as a condition precedent to its obligations pursuant to the
Merger Agreement, the Company has required the execution and delivery of this
Agreement by Employee; and

        WHEREAS, following the Effective Time, the Company desires to retain
Employee's services to facilitate the conduct of the Company's business.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

        1.    Position and Duties.    

        a.     As of the Effective Date, Employee will serve as a Vice President
of the Company. As of the Effective Date, Employee shall also serve as General
Manager of the Scitegic business division. Employee will render such business
and professional services in the performance of his duties, consistent with
Employee's position within the Company, as shall reasonably be assigned to him
by Employee's then current direct manager or the Company's Chief Executive
Officer (as of the date hereof, Mark Emkjer). Employee acknowledges that
Employee's duties and responsibilities may be changed by the Company to other
duties and responsibilities typically reserved for executives of the Company,
which change(s) shall not give rise to any rights to Employee in connection with
any Employee resignation for Good Reason (as defined below). The period of
Employee's employment under this Agreement is referred to herein as the
"Employment Term."

        b.     During the Employment Term, Employee will devote Employee's full
business time and best efforts to the performance of Employee's duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the rendition
of such services either directly or indirectly, without the prior written
consent of the Company's Chief Executive Officer (as of the date hereof, Mark
Emkjer); provided, however, that nothing herein shall preclude Employee from
(i) performing his responsibilities as the Shareholder Representative as
contemplated under the Merger Agreement, or (ii) subject to the prior approval
of the Company's Chief Executive Officer (as of the date hereof, Mark Emkjer),
accepting appointment to any board of directors or trustees of any business
corporation; provided further, in each case, and in the aggregate, that such
activities do not conflict or interfere in any material respect with the
performance of Employee's duties hereunder or under the Confidential Information
Agreement (as defined below) or Protective Covenant Agreement (as defined
below).

        2.    Base Salary.    From the Effective Date through March 31, 2005,
the Company shall pay Employee a base salary at the annual rate of $209,000,
payable in regular installments in accordance with the Company's usual payment
practices and be subject to the usual, required withholding. From April 1, 2005
to the end of the Employment Term, the Company shall pay Employee a base salary
at the annual rate of $230,000, subject to any increase or decrease as
determined by the Company,

--------------------------------------------------------------------------------



payable in regular installments in accordance with the Company's usual payment
practices and be subject to the usual, required withholding; provided, however
that from April 1, 2005 through the earlier of (i) the end of the Employment
Term or (ii) September 30, 2006, Employee's base salary shall be no less than an
annual rate of $230,000. Employee's annual base salary, as in effect from time
to time, is hereinafter referred to as the "Base Salary."

        3.    Annual Bonus.    

        a.     For the period from the Effective Date to December 31, 2004 (the
"2004 Bonus Period"), Employee shall be eligible to earn a bonus award equal to
the product of (X) $100,500 multiplied by (Y) the quotient obtained by dividing
(i) the dollar amount of bookings in calendar year 2004 by customers of the
Scitegic business division for Scitegic products and services by
(ii) $[10,400,000] [get exact number from Scitegic Board Plan—this number will
be the target amount of bookings for calendar year 2004].

        b.     For the period from January 1, 2005 to March 31, 2005 (the "Q4
2004 Period" and together with the 2004 Bonus Period, the "Periods"), Employee
shall be eligible to earn a bonus award equal to the product of (X) $37,500
multiplied by (Y) the quotient obtained by dividing (i) the dollar amount of
bookings in the Q4 2004 Period by customers of the Scitegic business division
for Scitegic products and services by (ii) a target dollar amount of bookings in
the Q4 2004 Period, determined by the Company in its sole discretion, by
customers of the Scitegic business division for Scitegic products and services.

        c.     With respect to each full fiscal year of the Company commencing
on April 1, 2005, Employee shall be eligible to earn an annual bonus award (an
"Annual Bonus") in an amount to be determined by the Company; each Annual Bonus
shall be in a target amount of 30% of Employee's then current Base Salary. In
addition, Employee may, subject to the Company's determination, earn an
additional amount up to 25% of the Annual Bonus for each such fiscal year.
Currently, the Company's bonus plan is based upon the achievement of corporate
objectives and any payments thereunder are determined in the sole discretion of
the Board of Directors of the Company (the "Board"). Employee must be
continuously employed by the Company during each Period and fiscal year to
receive the bonus award for each such Period or fiscal year, respectively; no
bonus award will be earned in the event Employee is not so continuously employed
during such Period or fiscal year, respectively.

        4.    Stock Option.    Subject to Board approval, Employee will be
granted a stock option to purchase 50,000 shares of the Company's Common Stock
at an exercise price equal to the then current fair market value per share, as
reflected in the closing price quoted on the Nasdaq Stock Market on the date of
grant (the "Option"). The Option will vest twenty five percent twelve months
after the Effective Date, and as to 1/48th of the shares subject to the Option
monthly thereafter, so that the Option will be fully vested and exercisable four
(4) years from the date of grant, subject to Employee's continued service to the
Company through each of the relevant vesting dates. The Option will be subject
to the terms, definitions and provisions of the Company's Employee New Hire
Stock Plan and the stock option agreement by and between Employee and the
Company (the "Option Agreement"), which documents are incorporated herein by
reference. In addition, the Company will request, as soon as administratively
possible, approval of its Board of Directors, to the extent necessary, to permit
Employee to exercise the Option and sell shares thereunder pursuant to and in
compliance with Rule 10b5-1 promulgated under the Securities Exchange Act of
1934, as amended, if possible.

        5.    Employee Benefits.    During the Employment Term, Employee shall
be eligible to participate in and receive benefits under the Company's employee
benefit plans (other than annual bonus and incentive plans) as in effect from
time to time (collectively "Employee Benefits"), on the same basis as those
benefits are generally made available to other executives of the Company.

2

--------------------------------------------------------------------------------




        6.    Business Expenses.    During the Employment Term, reasonable
business expenses incurred by Employee in the performance of Employee's duties
hereunder shall be promptly reimbursed by the Company in accordance with Company
policies.

        7.    Termination.    Employee's employment hereunder may be terminated
by either party at any time and for any reason; provided, however, that Employee
will be required to give the Company at least 60 days advance written notice of
any resignation of Employee's employment. Notwithstanding any other provision of
this Agreement, the provisions of this Section 7 shall exclusively govern
Employee's rights upon termination of employment with the Company and its
affiliates.

        a.    By the Company For Cause or By Employee Resignation Without Good
Reason.    

          (i)  Employee's employment hereunder may be terminated by the Company
for Cause (as defined below) and shall terminate automatically upon Employee's
resignation without Good Reason (as defined in Section 7(c)); provided that
Employee will be required to give the Company at least 60 days advance written
notice of a resignation without Good Reason.

         (ii)  For purposes of this Agreement, "Cause" shall mean (A) Employee's
continued willful failure substantially to perform Employee's duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to
Employee of such failure, (B) material dishonesty in dealings with the Company
or in the performance of Employee's duties hereunder, (C) an act or acts on
Employee's part constituting a felony under the laws of the United States or any
state thereof, (D) Employee's willful malfeasance or willful misconduct in
connection with Employee's duties hereunder or in dealings with the Company or
any intentional act or omission of Employee which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, provided that no act or omission on the part of
Employee shall be deemed to constitute "Cause" under this clause (D) if
committed at the direction of the Board or otherwise by Employee in good faith
and in the reasonable belief that such act or omission is in the Company's best
interest, or (E) Employee's continuous material breach of the provisions of the
Confidential Information Agreement or Protective Covenant Agreement for a period
of 10 days following written notice by the Company to Employee of such material
breach.

        (iii)  If Employee's employment is terminated by the Company for Cause,
or if Employee resigns without Good Reason, Employee shall be entitled to
receive:

        (A)  the Base Salary through the date of termination;

        (B)  reimbursement for any unreimbursed business expenses properly
incurred by Employee in accordance with Company policy prior to the date of
Employee's termination; and

        (C)  such Employee Benefits, if any, as to which Employee may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) through (C) hereof being referred to as the "Accrued Rights").

        (iv)  Following a termination of Employee's employment by the Company
for Cause or resignation by Employee without Good Reason, except as set forth in
Section 7(a)(iii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

        b.    Disability or Death.    

          (i)  The Employment Term and Employee's employment hereunder shall
terminate upon Employee's death and, upon notice as provided in the next
succeeding sentence, may be

3

--------------------------------------------------------------------------------



terminated by the Company if Employee becomes physically or mentally
incapacitated and is therefore unable for a period of 183 consecutive days or
for an aggregate of 270 days in any twenty-four (24) consecutive month period to
perform Employee's duties (such incapacity is hereinafter referred to as
"Disability"). Termination for Disability shall be effected by delivery of
written notice to Employee at least 30 days prior to the date of termination
stated therein; provided, however, that if Employee resumes the performance of
substantially all of his duties hereunder before his incapacity constitutes
"Disability", the notice of termination shall automatically be deemed to have
been revoked. Any question as to the existence of the Disability of Employee as
to which Employee and the Company cannot agree shall be determined in writing by
a qualified licensed independent physician mutually acceptable to Employee and
the Company. If Employee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Employee
shall be final and conclusive for all purposes of the Agreement.

         (ii)  Upon termination of Employee's employment hereunder for either
Disability or death, Employee or Employee's estate (as the case may be) shall be
entitled to receive the Accrued Rights.

        (iii)  Following Employee's termination of employment due to death or
Disability, except as set forth in Section 7(b)(ii), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

        c.    By the Company Without Cause or Resignation by Employee for Good
Reason.    

          (i)  Employee's employment hereunder may be terminated by the Company
without Cause or by Employee's resignation for Good Reason.

         (ii)  For purposes of this Agreement, "Good Reason" shall mean (A) the
failure of the Company to pay or cause to be paid Employee's Base Salary or
Annual Bonus, when due hereunder, or any other continuous material breach of
this Agreement by the Company for a period of 10 days following written notice
by the Employee to the Company of such material breach, (B) any substantial and
sustained diminution in Employee's authority or responsibilities consistent with
Employee's position within the Company (or, in the case of a Change of Control
of the Company, the acquiring company); provided that (i) any such diminution as
part of a Company-wide reduction in force or reorganization and (ii) in the case
of a Change of Control of the Company, any such diminution resulting solely from
the Company being acquired by and made a part of a larger entity (as, for
example, when a chief financial officer becomes an employee of the acquiring
company following a Change of Control but is not the chief financial officer of
the acquiring company) shall not constitute Good Reason, (C) the relocation of
Employee's principal place of employment hereunder to a location more than 50
miles from Employee's then present principal place of employment, without
Employee's express written consent, or (D) the failure of the Company to obtain
the assumption of its obligations under this Agreement by any successor of the
Company; provided, however, that any of the events described in clauses (A),
(B), (C) or (D) of this Section 7(c)(ii) shall constitute Good Reason only if
the Company fails to cure such event within 30 days after receipt from Employee
of written notice of the event which constitutes Good Reason; provided, further,
that "Good Reason" shall cease to exist for an event on the 90th day following
the later of its occurrence or Employee's knowledge thereof, unless Employee has
given Company written notice thereof prior to such date.

4

--------------------------------------------------------------------------------






        (A)  For purposes of this Agreement, "Change of Control" of means:

        (1)   any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company's then outstanding voting securities;

        (2)   the consummation of a merger or consolidation of the Company with
any other corporation that has been approved by the stockholders of the Company,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

        (3)   the consummation of the sale or disposition by the Company of all
or substantially all the Company's assets.

        (iii)  If Employee's employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Employee resigns for
Good Reason, Employee shall be entitled to receive:

        (A)  the Accrued Rights; and

        (B)  subject to Employee's execution of a general release of claims
containing customary provisions and reasonably acceptable to the Company and
Employee's continued compliance with the provisions of the Confidential
Information Agreement, continued payment of the Base Salary for a six month
period following the date of such termination (such period, the "Severance
Period"); provided, however, that the aggregate amount described in this
clause (iii) shall be reduced by the present value of any other cash severance
or termination benefits payable to Employee under any other plans, programs or
arrangements of the Company or its affiliates.

        (iv)  Following Employee's termination of employment by the Company
without Cause (other than by reason of Employee's death or Disability) or by
Employee's designation for Good Reason, except as set forth in
Section 7(c)(iii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

        d.    Notice of Termination.    Any purported termination of employment
by the Company or by Employee (other than due to Employee's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10(h) hereof. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

        8.    Confidentiality; Intellectual Property; Protective
Covenants.    Employee agrees to enter into (i) the Company's standard
Confidential Information and Invention Assignment Agreement (the "Confidential
Information Agreement") and (ii) a Protective Covenant Agreement (the
"Protective Covenant Agreement") upon commencing employment hereunder.

5

--------------------------------------------------------------------------------



        9.    Arbitration.    

        a.    General.    In consideration of Employee's service to the Company,
its promise to arbitrate all employment related disputes and Employee's receipt
of the compensation, pay raises and other benefits paid to Employee by the
Company, at present and in the future, Employee agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Employee's service to the Company under this Agreement or otherwise or the
termination of Employee's service with the Company, including any breach of this
Agreement, will be subject to binding arbitration under the Arbitration Rules
set forth in California Code of Civil Procedure Section 1280 through 1294.2,
including Section 1283.05 (the "Rules") and pursuant to California law and held
in the county of San Diego. Disputes which Employee agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. Employee further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Employee.

        b.    Procedure.    Employee agrees that any arbitration will be
administered by the American Arbitration Association ("AAA") and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or California Code of Civil Procedure.
Employee agrees that the arbitrator will have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Employee agrees that the arbitrator will issue a written
decision on the merits. Employee also agrees that the arbitrator will have the
power to award any remedies, including attorneys' fees and costs, available
under applicable law. Employee understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Employee will pay the first $125.00 of any filing fees associated with any
arbitration Employee initiates. Employee agrees that the arbitrator will
administer and conduct any arbitration in a manner consistent with the Rules and
that to the extent that the AAA's National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.

        c.    Remedy.    Except as provided by the Rules, arbitration will be
the sole, exclusive and final remedy for any dispute between Employee and the
Company. Accordingly, except as provided for by the Rules, neither Employee nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

        d.    Availability of Injunctive Relief.    In addition to the right
under the Rules to petition the court for provisional relief, Employee agrees
that any party may also petition the court for injunctive relief where either
party alleges or claims a violation of this Agreement, the Confidential
Information Agreement, the Protective Covenant Agreement or any other agreement
regarding trade secrets, confidential information, nonsolicitation or Labor Code
§2870. In the event either party seeks injunctive relief, the prevailing party
shall be entitled to reasonable costs, expenses and attorneys' fees incurred in
such action.

6

--------------------------------------------------------------------------------






        e.    Administrative Relief.    Employee understands that this Agreement
does not prohibit Employee from pursuing an administrative claim with a local,
state or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission or the workers'
compensation board. This Agreement does, however, preclude Employee from
pursuing court action regarding any such claim.

        f.    Voluntary Nature of Agreement.    Employee acknowledges and agrees
that Employee is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Employee is waiving Employee's right to a jury trial. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee's choice before signing this Agreement.

        10.    Miscellaneous.    

        a.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflicts laws principles thereof.

        b.    Entire Agreement; Amendments.    This Agreement, together with the
Merger Agreement, Stock Option Agreement, Confidential Information Agreement,
Protective Covenant Agreement and any other agreements referred to therein,
contains the entire understanding of the parties with respect to the employment
of Employee by the Company and supersedes and replaces any and all prior or
contemporaneous agreements between the parties (and any predecessors thereto)
whether written or oral. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended accept by written instrument
signed by the parties hereto.

        c.    No Waiver.    The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

        d.    Severability.    In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any aspect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

        e.    Assignment.    This Agreement and all of Employee's rights and
duties hereunder, shall not be assignable or delegable by Employee. Any
purported assignment or delegation by Employee in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
or person or entity.

        f.    Set Off; Mitigation.    Subject to Section 2.6 of the Merger
Agreement, the Company's obligation to pay Employee the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Employee to the Company or its
affiliates. Anything in this Agreement to the contrary notwithstanding, in the
event that Employee provides services for pay (other than pursuant to a
consulting or dependent contractor relationship) to anyone other than the
Company or any of its affiliates from the date Employee's employment hereunder
is terminated until the end of the Restricted Period and Employee's employment
is terminated pursuant to Section 7(c)(iii), the amounts paid to

7

--------------------------------------------------------------------------------






Employee during such period pursuant to Section 7(c)(iii)(B) shall be reduced
(or if paid to Employee, refunded to the Company by Employee) by the amounts of
salary, bonus or other cash or kind compensation earned by, or granted to
Employee during such period as a result of Employee's performing such services
(regardless of when such earned amounts are actually paid to Employee).

        g.    Successors: Binding Agreement.    This Agreement shall inure to
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee should die while any amounts are still payable to Employee hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Employee's devisee, legatee, or other
designee or, if there be no such designee, to Employee's estate.

        h.    Notice.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
within three days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

If to the Company:

Accelrys, Inc.
9685 Scranton Road
San Diego, CA 92121-3752
Attention: Chief Executive Officer

With a copy to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real, Suite 200
San Diego, CA 92130
Attn: Martin J. Waters, Esq.

If to Employee:

To the most recent address of Employee set forth in the personnel records of the
Company,

With a copy to:

Cooley Godward LLP
4401 Eastgate Mall
San Diego, CA 92121
Attn: Thomas Coll, Esq.

        i.    Employee Representation.    Employee hereby represents to the
Company and covenants that the execution and delivery of this Agreement by
Employee and the Company and the performance by Employee of Employee's duties
hereunder for the Company shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Employee is a party or otherwise bound and/or otherwise infringe or
violate the rights of any former employer or third party.

        j.    Cooperation.    Employee shall, without further remuneration,
provide Employee's reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) that relates to events
occurring during Employee's employment hereunder. If

8

--------------------------------------------------------------------------------






Employee's cooperation is needed under this paragraph, the Company shall use
reasonable best efforts to schedule Employee's participation at a mutually
convenient time, and shall reimburse Employee for reasonable travel and
out-of-pocket expenses (following presentment of reasonable substantiation).
This provision shall survive termination of this Agreement or Employee's
employment.

        k.    Withholding Taxes.    The Company may withhold from any accounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

        l.    Acknowledgment.    Employee acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

        m.    Counterparts.    This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of page intentionally left blank.]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

    ACCELRYS, INC.
 
 
By:
 
          /s/  MARK EMKJER      

--------------------------------------------------------------------------------


 
 
Name:
 
          /s/  MARK EMKJER      

--------------------------------------------------------------------------------


 
 
Title:
 
          President and CEO

--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
/s/  MATHEW HAHN      

--------------------------------------------------------------------------------

Mathew Hahn
    
 
 
 
 
    
 
 
 
 
    
 
 
 
 

ACCELRYS, INC.
SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



ACCELRYS, INC. EMPLOYMENT AGREEMENT
